Citation Nr: 1201153	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-07 958	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for bipolar disorder and psychosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 10, 1985, to October 25, 1985.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO).  


FINDING OF FACT

On July 8, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any issues involved in the appeal prior a Board decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Here, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.

		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


